Exhibit 10.1

ITC^DELTACOM, INC.

AMENDED AND RESTATED STOCK INCENTIVE PLAN



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

              Page 1.   PURPOSE    1 2.   DEFINITIONS    1 3.   ADMINISTRATION
OF THE PLAN    6   3.1.    Board    6   3.2.    Committee    6   3.3.    Grants
   7   3.4.    No Liability    8 4.   STOCK SUBJECT TO THE PLAN    8   4.1.   
Aggregate Limitation    8   4.2.    Other Plan Limits    9   4.3.    Payment
Shares    9   4.4.    Application of Aggregate Limitation    9   4.5.   
Per-Grantee Limitation    9   4.6    Book Entry    10 5.   EFFECTIVE DATE AND
TERM OF THE PLAN    10   5.1.    Effective Date    10   5.2.    Term    10 6.  
PERMISSIBLE GRANTEES    10   6.1.    Employees and Service Providers    10  
6.2.    Multiple Grants    11 7.   LIMITATIONS ON GRANTS OF INCENTIVE STOCK
OPTIONS    11 8.   AWARD AGREEMENT    11 9.   OPTION PRICE    11 10.   VESTING,
TERM AND EXERCISE OF OPTIONS    12   10.1.    Vesting and Option Period    12  
10.2.    Term    12   10.3.    Acceleration    12   10.4.    Termination of
Employment or Other Relationship for a Reason Other than Death or Disability   
12   10.5.    Rights in the Event of Death    13   10.6.    Rights in the Event
of Disability    13   10.7.    Limitations on Exercise of Option    13   10.8.
   Method of Exercise    14   10.9.    Rights as a Stockholder; Dividend
Equivalents    14   10.10.    Delivery of Stock Certificates    15 11.  
TRANSFERABILITY OF OPTIONS    15   11.1.    General Rule    15   11.2.    Family
Transfers    15   11.3.    Notice of Disqualifying Disposition    16 12.  
RESTRICTED STOCK AND STOCK UNITS    16

 

i



--------------------------------------------------------------------------------

  12.1.    Grant of Restricted Stock or Stock Units    16   12.2.   
Restrictions    16   12.3.    Restricted Stock Certificates    16   12.4.   
Rights of Holders of Restricted Stock    17   12.5.    Rights of Holders of
Stock Units    17   12.6.    Termination of Employment or Other Relationship for
a Reason Other than Death or Disability    17   12.7.    Rights in the Event of
Death    18   12.8.    Rights in the Event of Disability    18   12.9.   
Delivery of Shares and Payment Therefor    18 13.   STOCK APPRECIATION RIGHTS   
19   13.1.    Grant of Stock Appreciation Rights    19   13.2.    Nature of a
Stock Appreciation Right    19   13.3.    Terms and Conditions Governing SARs   
19   13.4.    Transferability    19   13.5.    Family Transfers    19 14.  
UNRESTRICTED STOCK    20 15.   PERFORMANCE AND ANNUAL INCENTIVE AWARDS    20  
15.1.    Performance Conditions    20   15.2.    Performance or Annual Incentive
Awards Granted to Designated Covered Employees    20   15.3.    Written
Determinations    22   15.4.    Status of Section 15.2 Awards Under Code Section
162(m)    22 16.   PARACHUTE LIMITATIONS    22 17.   TERMINATION FOR CAUSE    23
18.   REQUIREMENTS OF LAW    24   18.1.    General    24   18.2.    Rule 16b-3
   24 19.   AMENDMENT AND TERMINATION OF THE PLAN    25 20.   EFFECT OF CHANGES
IN CAPITALIZATION    25   20.1.    Capitalization Change    25   20.2.   
Reorganizations in Which the Company is the Surviving Corporation not Involving
a Change of Ownership    26   20.3.    Reorganization in Which the Company is
not the Surviving Corporation or Involving a Change of Ownership; Sale of Assets
or Stock    26   20.4.    Adjustments    27   20.5.    No Limitations on Company
   27 21.   DISCLAIMER OF RIGHTS    27 22.   NONEXCLUSIVITY OF THE PLAN    28
23.   WITHHOLDING TAXES    28 24.   CAPTIONS    29 25.   OTHER PROVISIONS    29
26.   NUMBER AND GENDER    29 27.   SEVERABILITY    29 28.   GOVERNING LAW    29
29.   CODE SECTION 409A    29

 

ii



--------------------------------------------------------------------------------

ITC^DELTACOM, INC.

AMENDED AND RESTATED STOCK INCENTIVE PLAN

ITC^DELTACOM, Inc., a Delaware corporation (the “Company”), sets forth herein
the terms of its Amended and Restated Stock Incentive Plan (the “Plan”) as
follows:

 

1. PURPOSE

The Plan is intended to enhance the Company’s ability to attract and retain
highly qualified officers, key employees, outside directors and other persons,
and to motivate such officers, key employees, outside directors and other
persons to serve the Company and its Affiliates (as defined herein) and to
expend maximum effort to improve the business results and earnings of the
Company, by providing to such officers, key employees, outside directors and
other persons an opportunity to acquire or increase a direct proprietary
interest in the operations and future success of the Company. To this end, the
Plan provides for the grant of stock options, restricted stock, stock units,
unrestricted stock, stock appreciation rights and cash-based performance awards
in accordance with the terms hereof. Stock options granted under the Plan may be
non-qualified stock options or incentive stock options, as provided herein,
except that stock options granted to outside directors and all Service Providers
(as defined herein) shall in all cases be non-qualified stock options.

 

2. DEFINITIONS

For purposes of interpreting the Plan and related documents (including Award
Agreements), the following definitions shall apply:

 

2.1. “Affiliate” of, or Person “affiliated” with, a Person means any company or
other Person that controls, is controlled by or is under common control with
such first Person within the meaning of Rule 405 of Regulation C under the
Securities Act.

 

2.2. “Annual Incentive Award” means a Grant made subject to the attainment of
performance goals (as described in Section 15 hereof) over a performance period
of up to one year (which shall be the Company’s fiscal year, unless otherwise
specified by the Committee).

 

2.3. “Award Agreement” means the stock option agreement, restricted stock
agreement, stock unit agreement, stock appreciation right agreement or other
written agreement between the Company and a Grantee that evidences and sets
forth the terms and conditions of a Grant.

 

2.4. “Board” means the Board of Directors of the Company.

 

1



--------------------------------------------------------------------------------

2.5. “Capitalization Change” means a transaction in which the number of
outstanding shares of Stock is increased or decreased or changed into or
exchanged for a different number or kind of shares of capital stock or other
securities of the Company by reason of any recapitalization, reclassification,
stock split-up, combination of shares of capital stock, exchange of shares of
capital stock, stock dividend or other distribution payable in shares of capital
stock, or other increase or decrease in shares of capital stock effectuated
without receipt of consideration by the Company, which occurs after the
Effective Date.

 

2.6. “Code” means the Internal Revenue Code of 1986, as now in effect or as
hereafter amended.

 

2.7. “Committee” means the Compensation Committee of the Board or other
committee of, and designated from time to time by resolution of, the Board,
which shall consist of no fewer than two members of the Board. During any time
when the Company has a class of equity securities registered under Section 12 of
the Exchange Act, at least two members of the Committee shall qualify in all
respects as (i) “non-employee directors” within the meaning of Rule 16b-3 under
the Exchange Act or any successor rule or regulation, (ii) “outside directors”
for purposes of Code section 162(m) and (iii) “independent directors” as
required by rules, regulations or practices promulgated by The NASDAQ Stock
Market LLC or any other stock exchange or market on which the Stock is traded
(but only to the extent so required), unless in the case of each of clauses (i),
(ii) and (iii) the Board determines that satisfaction of such requirements is
impracticable, unnecessary or inconsistent with contractual obligations of the
Company.

 

2.8. “Company” means ITC^DeltaCom, Inc., a Delaware corporation.

 

2.9. “Corporate Transaction” means any of the following transactions: (i) the
dissolution or liquidation of the Company; (ii) a merger, consolidation or
reorganization of the Company in which the Company is not the surviving
corporation; (iii) a sale of all or substantially all of the assets of the
Company to another Person; or (iv) any other transaction (including a merger or
reorganization in which the Company is the surviving corporation) that results
in any Person, other than the Existing Stockholders, beneficially owning (within
the meaning of Rule 13d-3 under the Exchange Act) more than 50% of the combined
voting power of all classes of voting securities of the Company.

 

2.10. “Covered Employee” means a Grantee who is a Covered Employee within the
meaning of Code section 162(m)(3).

 

2.11. “Director” means a member of the Board.

 

2



--------------------------------------------------------------------------------

2.12. “Disability” means permanent and total disability as defined in Code
section 22(e)(3).

 

2.13. “Effective Date” means October 29, 2002.

 

2.14. “Exchange Act” means the Securities Exchange Act of 1934, as now in effect
or as hereafter amended.

 

2.15. “Executive Officer” means “executive officer” of the Company within the
meaning of Rule 3b-7 under the Exchange Act.

 

2.16. “Existing Stockholders” means the WCAS Securityholders and their
Affiliates.

 

2.17. “Fair Market Value,” the value of a share of Stock, determined as follows:
with respect to any Grant Date or other date of determination, means the closing
price of a share of Stock reported on the Stock Exchange on such Grant Date or
other date of determination or, if no closing price was reported on such Grant
Date or other date of determination, the closing price of a share of Stock
reported on the Stock Exchange on the most recent trading date immediately
preceding such Grant Date or other date of determination on which a closing
price was so reported. Notwithstanding the foregoing, in the event that the
shares of Stock are listed or admitted to trading on more than one Stock
Exchange, Fair Market Value means the closing price of a share of Stock reported
on the Stock Exchange that trades the largest volume of shares of Stock on the
applicable trading date. If the Stock is not at the time listed or admitted to
trading on a Stock Exchange, Fair Market Value means the mean between the lowest
reported bid price and highest reported asked price of a share of Stock on the
applicable trading date in the over-the-counter market, as such prices are
reported in a publication of general circulation selected by the Board and
regularly reporting the market price of the Stock in such market. If the Stock
is not listed or admitted to trading on any Stock Exchange or traded in the
over-the-counter market, Fair Market Value shall be the value of the Stock as
determined by the Board by the reasonable application of a reasonable valuation
method, in a manner consistent with Code section 409A.

 

2.18. “Governance Agreement” means the Amended and Restated Governance
Agreement, dated as of July 25, 2005, as amended from time to time, among the
Company, WCAS Capital Partners III, L.P., Welsh, Carson, Anderson & Stowe VIII,
L.P., WCAS Information Partners, L.P. and the other Persons listed on the
signature pages thereto.

 

2.19. “Grant” means an award of an Option, Restricted Stock, a Stock Unit,
Unrestricted Stock, a Stock Appreciation Right, a Performance Award or an Annual
Incentive Award under the Plan.

 

3



--------------------------------------------------------------------------------

2.20. “Grant Date” means, as determined by the Board or authorized Committee,
(i) the date as of which the Board or such Committee approves a Grant, (ii) the
date on which the recipient of a Grant first becomes eligible to receive an
award or (iii) such other date as may be specified by the Board or such
Committee.

 

2.21. “Grantee” means a Person who receives or holds a Grant of an Option,
Restricted Stock, a Stock Unit, a Stock Appreciation Right, Unrestricted Stock,
a Performance Award or an Annual Incentive Award under the Plan.

 

2.22. “Immediate Family Members” of a Grantee means the child, stepchild,
grandchild, parent, stepparent, grandparent, spouse, former spouse, sibling,
niece, nephew, mother-in-law, father-in-law, son-in-law, daughter-in-law,
brother-in-law or sister-in-law of the Grantee, including adoptive
relationships, or any individual sharing the Grantee’s household (other than a
tenant or employee).

 

2.23. “Incentive Stock Option” means an “incentive stock option” within the
meaning of Code section 422.

 

2.24. “Non-qualified Stock Option” means an Option that is not an Incentive
Stock Option.

 

2.25. “Option” means an option to purchase one or more shares of Stock pursuant
to the Plan.

 

2.26. “Option Period” means the period during which Options may be exercised as
set forth in Section 10 hereof.

 

2.27. “Option Price” means the purchase price for each share of Stock subject to
an Option.

 

2.28. “Outside Director” means a member of the Board who is not an officer or
employee of the Company or any Subsidiary.

 

2.29. “Performance Award” means a Grant made subject to the attainment of
performance goals (as described in Section 15 hereof) over a performance period
of up to ten (10) years.

 

2.30. “Person” means any individual, corporation, partnership, joint venture,
limited liability company, association, joint-stock issuer, trust or
unincorporated organization (including any subdivision or ongoing business of
any such entity or substantially all of the assets of any such entity,
subdivision or business).

 

2.31. “Plan” means this ITC^DeltaCom, Inc. Amended and Restated Stock Incentive
Plan, as amended from time to time.

 

4



--------------------------------------------------------------------------------

2.32. “Plan of Reorganization” means the Company’s plan of reorganization
confirmed by order of the United States Bankruptcy Court for the District of
Delaware entered on October 17, 2002 in In re ITC^DeltaCom, Inc. (Case
No. 02-11848) (MFW)).

 

2.33. “Reporting Person” means a Person who is required to file reports under
Section 16(a) of the Exchange Act.

 

2.34. “Restricted Period” means the period during which Restricted Stock or
Stock Units are subject to restrictions or conditions pursuant to Section 12.2
hereof.

 

2.35. “Restricted Stock” means shares of Stock awarded to a Grantee pursuant to
Section 12 hereof that are subject to restrictions and to a risk of forfeiture.

 

2.36. “Securities Act” means the Securities Act of 1933, as now in effect or as
hereafter amended.

 

2.37. “Service Provider” means a consultant or adviser to the Company or a
Subsidiary, a manager of the properties or affairs of the Company or a
Subsidiary, or other similar service provider or Affiliate of the Company or a
Subsidiary, and employees of any of the foregoing, as such persons may be
designated from time to time by the Board pursuant to Section 6 hereof.

 

2.38. “Stock” means the common stock, par value $0.01 per share, of the Company.

 

2.39. “Stock Appreciation Right” or “SAR” means a right granted to a Grantee
pursuant to Section 13 hereof.

 

2.40. “Stock Exchange” means the OTC Bulletin Board, The NASDAQ Stock Market LLC
and any other established national or regional stock exchange on which the Stock
is listed or admitted to trading.

 

2.41. “Stock Unit” means a unit awarded to a Grantee pursuant to Section 12
hereof, which represents a conditional right to receive a share of Stock in the
future, and which is subject to restrictions and to a risk of forfeiture.

 

2.42. “Subsidiary” means any “subsidiary corporation” of the Company within the
meaning of Code section 424(f).

 

2.43. “Successor” means any corporation that is a successor corporation to the
Company in a transaction described in Section 20.3 hereof, and any parent or
subsidiary corporation thereof.

 

2.44. “Unrestricted Stock” means an award of Stock granted to a Grantee pursuant
to Section 14 hereof.

 

5



--------------------------------------------------------------------------------

2.45. “WCAS Securityholders” means, collectively, (i) WCAS Capital Partners III,
L.P., (ii) Welsh, Carson, Anderson & Stowe VIII, L.P., (iii) WCAS Information
Partners, L.P., (iv) each of the individual investors, trusts and other Persons
that executed the Governance Agreement as “WCAS Securityholders,” (v) the
Affiliates of any of the persons referred to in clauses (i), (ii), (iii) and
(iv) above, (vi) the related persons of any of the persons referred to in
clauses (i), (ii), (iii) and (iv) above and (vii) the WCAS Securityholder
Permitted Transferees.

 

2.46. “WCAS Securityholder Permitted Transferees” means the individuals who are
the heirs, executors, administrators, testamentary trustees, legatees,
beneficiaries, spouses or lineal descendants of any of the WCAS Securityholders
who are natural persons.

 

3. ADMINISTRATION OF THE PLAN

 

  3.1. Board.

The Board shall have such powers and authorities related to the administration
of the Plan as are consistent with the Company’s certificate of incorporation,
bylaws and applicable law. The Board shall have full power and authority to take
all actions and to make all determinations required or provided for under the
Plan, any Grant or any Award Agreement, and shall have full power and authority
to take all such other actions and make all such other determinations not
inconsistent with the specific terms and provisions of the Plan that the Board
deems to be necessary or appropriate to the administration of the Plan, any
Grant or any Award Agreement. All such actions and determinations shall be by
the affirmative vote of a majority of the members of the Board present at a
meeting or by unanimous consent of the Board executed in writing in accordance
with the Company’s certificate of incorporation, bylaws and applicable law. The
interpretation and construction by the Board of any provision of the Plan, any
Grant or any Award Agreement shall be final, binding and conclusive. As
permitted by law, the Board may delegate its authority under the Plan to a
member of the Board or an Executive Officer; provided, however, that, unless
otherwise provided by resolution of the Board, only the Board or the Committee
may make a Grant to a Reporting Person of the Company and establish the number
of shares of Stock that may be subject to Grants with respect to any fiscal
period.

 

  3.2. Committee.

The Board from time to time may delegate to a Committee such powers and
authorities related to the administration and implementation of the Plan, as set
forth in Section 3.1 hereof and in other applicable provisions of the Plan, as
the Board shall determine, consistent with the Company’s certificate of
incorporation, bylaws and applicable law. In the event of any such delegation to
a Committee, and as the context requires, reference in this Plan to the Board
shall be a reference to the Committee. In the

 

6



--------------------------------------------------------------------------------

event that the Plan, any Grant or any Award Agreement provides for any action to
be taken or determination to be made by the Board, such action may be taken by
or such determination may be made by the Committee if the power and authority to
do so has been delegated to the Committee by the Board as provided for in this
Section 3.2. Unless otherwise expressly determined by the Board, any such action
or determination by the Committee shall be final, binding and conclusive. As
permitted by law, the Committee may delegate the authority delegated to it by
the Board under the Plan to a member of the Board or an Executive Officer;
provided, however, that, unless otherwise provided by the Board, only the Board
or the Committee may make a Grant to a Reporting Person of the Company and
establish the number of shares of Stock that may be subject to Grants during any
fiscal period.

 

  3.3. Grants.

Subject to the other terms and conditions of the Plan, the Board shall have full
and final authority (i) to designate Grantees, (ii) to determine the types of
Grants to be made to a Grantee, (iii) to determine the number of shares of Stock
to be subject to a Grant, (iv) to establish the terms and conditions of each
Grant, including, without limitation, the Option Price of any Option, the nature
and duration of any restriction or condition (or provision for lapse thereof,
including any lapse relating to a change in control of the Company) relating to
the vesting, exercise, transfer or forfeiture of a Grant or the shares of Stock
subject thereto, the treatment of a Grant in the event of a Corporate
Transaction, and any terms or conditions that may be necessary to qualify
Options as Incentive Stock Options, (v) to prescribe the form of each Award
Agreement evidencing a Grant, (vi) to make Grants alone, in addition to, in
tandem with, or in substitution or exchange for any other Grant or any other
award granted under another plan of the Company or a Subsidiary, and (vii) to
amend, modify or supplement the terms of any outstanding Grant. Such authority
shall specifically include the authority, in order to effectuate the purposes of
the Plan but without amending the Plan, to modify Grants to eligible individuals
who are foreign nationals or are individuals who are employed outside the United
States of America to recognize differences in local law, tax policy or custom.
As a condition to any subsequent Grant, the Board shall have the right, in its
sole discretion, to require Grantees to return to the Company any Grants
previously awarded under the Plan. Subject to the terms and conditions of the
Plan, any such subsequent Grant shall be upon such terms and conditions as are
specified by the Board at the time the subsequent Grant is made. The Board’s
authority pursuant to this Section 3.3 shall include the authority, with the
consent of the affected Grantee, to cancel any Option or other Grant and to
substitute a new Option or other Grant covering the same or a different number
of shares of Stock and with the same or different vesting schedule and other
terms. Without limiting the generality of the foregoing, in the case of a
substitute Option, the new Option may have the same, a higher or a lower Option
Price. Notwithstanding anything in the Plan to the contrary, the Option Price of
an Option or the grant price of an SAR that is an award granted upon assumption
of, or in substitution for, outstanding awards previously granted by a company
or other entity acquired by the Company or any Affiliate thereof or with

 

7



--------------------------------------------------------------------------------

which the Company or any Affiliate thereof combines, may be less than 100% of
the Fair Market Value of a share of Stock on the original date of grant;
provided, that, the Option Price or grant price is determined in accordance with
the principles of Code section 424 and the regulations thereunder, as modified
by Code section 409A and the regulations thereunder with respect to
Non-qualified Stock Options and SARs. The Board’s authority pursuant to this
Section 3.3 shall include the authority to implement an exchange of Grants by
means of an exchange offer.

The Company may retain the right in an Award Agreement to cause a forfeiture of
the gain realized by a Grantee on account of actions taken by the Grantee in
violation or breach of, or in conflict with, any employment agreement,
non-competition agreement, any agreement prohibiting solicitation of employees
or clients of the Company or any Affiliate thereof or any confidentiality
obligation with respect to the Company or any Affiliate thereof or otherwise in
competition with the Company or any Affiliate thereof, to the extent specified
in such Award Agreement applicable to the Grantee.

The Board may permit or require the deferral of any award payment into a
deferred compensation arrangement, subject to such rules and procedures as it
may establish, which may include provisions for the payment or crediting of
interest or dividend equivalents, including the converting of such credits into
deferred Stock equivalents. Any such deferrals shall be made in a manner that
complies with Code section 409A.

 

  3.4. No Liability.

No member of the Board or of the Committee shall be liable for any action or
determination made in good faith with respect to the Plan or any Grant or Award
Agreement.

 

4. STOCK SUBJECT TO THE PLAN

 

  4.1. Aggregate Limitation.

Subject to adjustment as provided in Section 20 hereof, the aggregate number of
shares of Stock available for issuance under the Plan pursuant to Options or
other Grants shall be six million three hundred and five thousand three hundred
thirty-four (6,305,334) shares, which may be authorized but unissued shares,
treasury shares, or issued and outstanding shares that are purchased in the open
market or otherwise. Any shares of Stock granted under the Plan which are
forfeited to the Company because of the failure to meet an award contingency or
condition shall again be available for issuance pursuant to new awards granted
under the Plan. Any shares of Stock covered by an award (or portion of an award)
granted under the Plan which is forfeited or canceled, expires or is settled in
cash shall be deemed not to have been issued for purposes of determining the
maximum number of shares of Stock available for issuance under the Plan. If any
Option is exercised by tendering shares of Stock, either actually or by
attestation, to the Company as full or partial payment in connection with the
exercise of an Option or a stock option under any prior plan of the

 

8



--------------------------------------------------------------------------------

Company as herein described, only the number of shares of Stock issued net of
the shares of Stock tendered shall be deemed issued for purposes of determining
the maximum number of shares of Stock available for issuance under the Plan.
Shares of Stock issued under the Plan through the settlement, assumption or
substitution of outstanding awards or obligations to grant future awards
resulting from the acquisition of another Person shall not reduce the maximum
number of shares available for issuance under the Plan.

 

  4.2. Other Plan Limits.

Subject to adjustment as provided in Section 20 hereof, the maximum number of
shares of Stock that may be delivered through Options intended to be Incentive
Stock Options shall be three million six hundred fifty thousand
(3,650,000) shares.

 

  4.3. Payment Shares.

Subject to the overall limitation on the number of shares of Stock that may be
delivered under the Plan, the Board may use available shares of Stock as the
form of payment for compensation, grants or rights earned or due under any other
compensation plans or arrangements of the Company, including the plan of any
Person acquired by the Company, and such shares of Stock used as such payment
shall not count against the limitation on the maximum number of shares specified
in Section 4.1 hereof.

 

  4.4. Application of Aggregate Limitation.

The Board may adopt reasonable counting procedures to ensure appropriate
counting, to avoid double counting (as, for example, in the case of tandem or
substitute awards) and to make adjustments if the number of shares of Stock
actually delivered differs from the number of shares of Stock previously counted
in connection with a Grant.

 

  4.5. Per-Grantee Limitation.

During any time when the Company has a class of equity security registered under
Section 12 of the Exchange Act:

 

  (i) in any fiscal year, no Person eligible for a Grant under Section 6 hereof
may be awarded Options for purposes of the Plan exercisable for greater than one
million (1,000,000) shares of Stock (subject to adjustment as provided in
Section 20 hereof);

 

  (ii) in any fiscal year, the maximum number of shares of Restricted Stock that
may be awarded under the Plan (including for this purpose any shares of Stock
represented by Stock Units) to any Person eligible for a Grant under Sections 12
and 14 hereof is one million (1,000,000) shares for purposes of the Plan
(subject to adjustment as provided in Section 20 hereof);

 

9



--------------------------------------------------------------------------------

  (iii) in any fiscal year, the maximum number of shares of Stock that may be
the subject of SARs awarded to any Grantee under Section 13 hereof is five
hundred thousand (500,000) shares for purposes of the Plan (subject to
adjustment as provided in Section 20 hereof); and

 

  (iv) the maximum amount that may be earned as an Annual Incentive Award or
other cash Grant in any fiscal year by any one Grantee shall be $3,000,000 and
the maximum amount that may be earned as a Performance Award or other cash Grant
in respect of a performance period by any one Grantee shall be $5,000,000.

 

  4.6. Book Entry.

Notwithstanding any other provision of the Plan to the contrary, the Company
may, in its sole discretion, use the book-entry method of recording Stock
ownership in lieu of issuing certificates evidencing Stock ownership for any
purpose under the Plan.

 

5. EFFECTIVE DATE AND TERM OF THE PLAN

 

  5.1. Effective Date.

The Plan was effective as of the Effective Date. The Plan as herein amended and
restated was effective as of February 6, 2008 (the “Amendment and Restatement
Date”).

 

  5.2. Term.

The Plan shall terminate ten years after the Amendment and Restatement Date.

 

6. PERMISSIBLE GRANTEES

 

  6.1. Employees and Service Providers.

Subject to the provisions of Section 7 hereof, Grants may be made under the Plan
to (i) any employee of the Company or a Subsidiary, including any such employee
who is an officer or director of the Company, (ii) an Outside Director, (iii) a
Service Provider or employee of a Service Provider who provides, or who has
provided, services to the Company or any Subsidiary, and (iv) any other
individual whose participation in the Plan is determined by the Board to be in
the best interests of the Company, as the Board shall determine and designate
from time to time.

 

10



--------------------------------------------------------------------------------

  6.2. Multiple Grants.

An eligible Person may receive more than one Grant, subject to such restrictions
as are provided in the Plan.

 

7. LIMITATIONS ON GRANTS OF INCENTIVE STOCK OPTIONS

An Option shall constitute an Incentive Stock Option only (i) if the Grantee of
such Option is an employee of the Company or a Subsidiary, (ii) to the extent
specifically provided in the related Award Agreement and (iii) to the extent
that the aggregate Fair Market Value (determined at the time the Option is
granted) of the shares of Stock with respect to which all Incentive Stock
Options held by such Grantee become exercisable for the first time during any
calendar year (under the Plan and all other plans of the Grantee’s employer and
its Affiliates) does not exceed $100,000. This limitation shall be applied by
taking Options into account in the order in which such Options were granted.

 

8. AWARD AGREEMENT

Each Grant pursuant to the Plan shall be evidenced by an Award Agreement, in
such form or forms as the Board shall from time to time determine. Award
Agreements issued from time to time or at the same time need not contain similar
provisions, but shall be consistent with the terms of the Plan. Each Award
Agreement evidencing a Grant of Options shall specify whether such Options are
intended to be Non-qualified Stock Options or Incentive Stock Options, and in
the absence of such specification such options shall be deemed to be
Non-qualified Stock Options.

 

9. OPTION PRICE

The Option Price of each Option shall be no less than the Fair Market Value of a
share of Stock on the Grant Date and stated in the Award Agreement evidencing
such Option; provided, however, that in the event that a Grantee would otherwise
be ineligible to receive an Incentive Stock Option by reason of the provisions
of Code sections 422(b)(6) and 424(d) (relating to ownership of more than 10% of
the Company’s outstanding shares of Stock), the Option Price of an Option
granted to such Grantee that is intended to be an Incentive Stock Option shall
be not less than 110% of the Fair Market Value of a share of Stock on the Grant
Date. In no case shall the Option Price of any Option be less than the par value
of a share of Stock. Notwithstanding the foregoing, the Options for 666,667
shares of Stock granted by the Company pursuant to the Plan of Reorganization
shall have the Option Prices set forth in the Plan of Reorganization and shall
be Non-qualified Stock Options.

 

11



--------------------------------------------------------------------------------

10. VESTING, TERM AND EXERCISE OF OPTIONS

 

  10.1. Vesting and Option Period.

Subject to Sections 10.2 and 20 hereof, each Option granted under the Plan shall
become exercisable at such times and under such conditions as shall be
determined by the Board and stated in the Award Agreement. For purposes of this
Section 10.1, fractional numbers of shares of Stock subject to an Option shall
be rounded down to the next nearest whole number. The period during which any
Option shall be exercisable shall constitute the “Option Period” with respect to
such Option.

 

  10.2. Term.

Each Option granted under the Plan shall terminate, and all rights to purchase
shares of Stock thereunder shall cease, upon the expiration of ten years from
the date such Option is granted, or under such circumstances and on such date
prior thereto as is set forth in the Plan or as may be fixed by the Board and
thereafter stated in the Award Agreement relating to such Option; provided,
however, that in the event that the Grantee would otherwise be ineligible to
receive an Incentive Stock Option by reason of the provisions of Code sections
422(b)(6) and 424(d) (relating to ownership of more than 10% of the Company’s
outstanding shares of Stock), an Option granted to such Grantee that is intended
to be an Incentive Stock Option shall not be exercisable after the expiration of
five years from its date of grant.

 

  10.3. Acceleration.

Any limitation on the exercise of an Option contained in any Award Agreement may
be rescinded, modified or waived by the Board, in its sole discretion, at any
time and from time to time after the Grant Date of such Option, so as to
accelerate the time at which the Option may be exercised.

 

  10.4. Termination of Employment or Other Relationship for a Reason Other than
Death or Disability.

Unless otherwise provided in the applicable Award Agreement as approved by the
Board, upon the termination of a Grantee’s employment or other relationship with
the Company and its Subsidiaries other than by reason of death or Disability,
any Option or portion thereof held by such Grantee that has not vested in
accordance with the provisions of Section 10.1 hereof shall terminate
immediately, and any Option or portion thereof that has vested in accordance
with the provisions of Section 10.1 hereof but has not been exercised shall,
subject to Section 17 hereof, terminate at the close of business upon the
expiration of three months following the Grantee’s termination of employment or
other relationship (or, if such day is a Saturday, Sunday or holiday, at the
close of business on the next preceding day that is not a Saturday, Sunday or
holiday). Upon such termination of an Option or portion thereof, the

 

12



--------------------------------------------------------------------------------

Grantee shall have no further right to purchase shares of Stock pursuant to such
Option or portion thereof. Whether a leave of absence or leave on military or
government service shall constitute a termination of employment or other
relationship for purposes of the Plan shall be determined by the Board, whose
determination shall be final, binding and conclusive. For purposes of the Plan,
a termination of employment, service or other relationship shall not be deemed
to occur if the Grantee is immediately thereafter employed with the Company, a
Subsidiary or a Service Provider, or is engaged as a Service Provider or an
Outside Director. Whether a termination of a Grantee’s employment or other
relationship with the Company and its Subsidiaries shall have occurred shall be
determined by the Board, whose determination shall be final, binding and
conclusive.

 

  10.5. Rights in the Event of Death.

Unless otherwise provided in the applicable Award Agreement as approved by the
Board, if a Grantee dies while employed by or providing services to the Company
or a Subsidiary, all Options granted to such Grantee that have not previously
terminated shall fully vest on the date of such Grantee’s death, and the
executors or administrators or legatees or distributees of such Grantee’s estate
shall have the right, at any time within one year after the date of such
Grantee’s death and prior to termination of any Option pursuant to Section 10.2
hereof, to exercise any Option held by such Grantee at the date of such
Grantee’s death.

 

  10.6. Rights in the Event of Disability.

Unless otherwise provided in the applicable Award Agreement as approved by the
Board, if a Grantee’s employment or other relationship with the Company or a
Subsidiary is terminated by reason of the Disability of such Grantee, such
Grantee’s Options that have not previously terminated shall fully vest, and
shall be exercisable for a period of one year after such termination of
employment or other relationship, subject to earlier termination of such Options
as provided in Section 10.2 hereof. Whether a termination of employment or other
relationship is considered to be by reason of Disability for purposes of the
Plan shall be determined by the Board, whose determination shall be final,
binding and conclusive.

 

  10.7. Limitations on Exercise of Option.

Notwithstanding any other provision of the Plan, in no event may any Option
granted pursuant to the amended and restated Plan be exercised, in whole or in
part, ten years following the date upon which any Option is granted, or after
the occurrence of an event referred to in Section 20 hereof which results in
termination of the Option.

 

13



--------------------------------------------------------------------------------

  10.8. Method of Exercise.

An Option that is exercisable may be exercised by the Grantee’s delivery to the
Company of written notice of exercise on any business day, at the Company’s
principal office, addressed to the attention of the Board. Such notice shall
specify the number of shares of Stock with respect to which the Option is being
exercised and shall be accompanied by payment in full of the Option Price of the
shares of Stock for which the Option is being exercised. Payment of the Option
Price for the shares of Stock purchased pursuant to the exercise of an Option
shall be made (a) in cash or in cash equivalents acceptable to the Company;
(b) to the extent permitted by law and at the Board’s discretion, through the
actual or constructive tender to the Company of shares of Stock, which shares of
Stock, if acquired from the Company, shall have been held for at least six
months prior to such tender and which shall be valued, for purposes of
determining the extent to which the Option Price has been paid thereby, at their
Fair Market Value on the date of exercise; or (c) to the extent permitted by law
and at the Board’s discretion, by a combination of the methods described in
clauses (a) and (b) above.

Except as otherwise provided in the applicable Award Agreement as approved by
the Board, and subject to the limitation provided in the last sentence of this
paragraph with regard to the Company’s Executive Officers and Directors, if at
the time of exercise the Stock is publicly traded on the OTC Bulletin Board, The
NASDAQ Stock Market LLC, another established securities exchange or any other
market, the Grantee may exercise an Option by delivering a written direction to
the Company that such Option will be exercised pursuant to a “cashless”
exercise/sale procedure (pursuant to which funds to pay for exercise of the
option shall be delivered to the Company by a broker upon receipt of stock
certificates from the Company) or a “cashless” exercise/loan procedure (pursuant
to which the Grantee shall obtain a margin loan from a broker to fund the
exercise). Such a procedure shall be effectuated through a licensed broker
acceptable to the Company. The certificate or certificates for the shares of
Stock for which the Option is exercised shall be delivered to such broker as the
agent for the individual exercising such Option and the broker shall deliver to
the Company cash (or cash equivalents acceptable to the Company) equal to the
Option Price for the shares of Stock purchased pursuant to the exercise of such
Option, plus the amount (if any) of federal and other taxes that the Company
may, in its judgment, be required to withhold with respect to the exercise of
such Option.

Any attempt to exercise any Option granted hereunder other than as set forth
above shall be invalid and of no force and effect.

 

  10.9. Rights as a Stockholder; Dividend Equivalents.

Unless otherwise provided in the applicable Award Agreement as approved by the
Board, an individual holding or exercising an Option shall have none of the
rights of a stockholder (for example, the right to receive cash or dividend
payments or distributions attributable to the subject shares of Stock or to
direct the voting of the subject shares of Stock) until the shares of Stock
covered

 

14



--------------------------------------------------------------------------------

thereby are fully paid and issued to such individual. Except as provided in
Section 20 hereof, no adjustment shall be made for dividends, distributions or
other rights for which the record date is prior to the date of such issuance.
However, the Board may, on such conditions as it deems appropriate, provide that
a Grantee shall receive a benefit in lieu of cash dividends that would have been
payable on any or all shares of Stock subject to the Grant if such shares of
Stock had been outstanding. Without limiting the generality of the foregoing,
the Board may provide for payment to the Grantee of amounts representing such
dividends, either currently or in the future, or for the investment of such
amounts on behalf of the Grantee.

 

  10.10. Delivery of Stock Certificates.

After the exercise of an Option by a Grantee and the payment in full of the
Option Price, such Grantee shall be entitled to the issuance of a certificate or
certificates evidencing such Grantee’s ownership of the shares of Stock subject
to such Option.

 

11. TRANSFERABILITY OF OPTIONS

 

  11.1. General Rule.

Except as provided in Section 11.2 hereof, during the lifetime of a Grantee,
only such Grantee (or, in the event of such Grantee’s legal incapacity or
incompetency, such Grantee’s guardian or legal representative) may exercise an
Option. Except as provided in Section 11.2 hereof, no Option shall be assignable
or transferable by the Grantee to whom such Option is granted, other than by
will or the laws of descent and distribution.

 

  11.2. Family Transfers.

To the extent permitted by the Board and under such terms and conditions as may
be imposed by the Board, a Grantee may transfer all or part of an Option that is
not an Incentive Stock Option to (i) any Immediate Family Member, (ii) any trust
in which Immediate Family Members have more than 50% of the beneficial interest,
(iii) any foundation in which Immediate Family Members (or the Grantee) control
the management of the assets or (iv) any other entity in which Immediate Family
Members (or the Grantee) own more than 50% of the voting interests; provided
that (a) there may be no consideration for any such transfer, and (b) subsequent
transfers of transferred Options or transfers of an interest in a trust,
foundation or other entity to which an Option has been transferred, except those
transfers effectuated in accordance with this Section 11.2 or by will or the
laws of descent and distribution, are prohibited. Following such transfer, any
such Option shall continue to be subject to the same terms and conditions that
were applicable to such Option immediately prior to such transfer, provided
that, for purposes of this Section 11.2, the term “Grantee” shall be deemed to
refer to the transferee of such Option. The events of termination of employment
or other relationship referred to in Section 10.4 hereof shall continue to be
applicable with respect to the original Grantee, following which events the
applicable Option shall be exercisable by the transferee thereof only to the
extent and for the periods specified in Section 10.4, 10.5 or 10.6 hereof.

 

15



--------------------------------------------------------------------------------

  11.3. Notice of Disqualifying Disposition.

If any Grantee shall make any disposition of shares of Stock issued pursuant to
the exercise of an Incentive Stock Option under the circumstances described in
Code section 421(b) (relating to certain disqualifying dispositions), such
Grantee shall notify the Company of such disposition within 10 days thereof.

 

12. RESTRICTED STOCK AND STOCK UNITS

 

  12.1. Grant of Restricted Stock or Stock Units.

The Board from time to time may grant Restricted Stock or Stock Units to persons
eligible to receive Grants under Section 6 hereof, subject to such restrictions,
conditions and other terms as the Board may determine.

 

  12.2. Restrictions.

At the time a Grant of Restricted Stock or Stock Units is made, the Board shall
establish a period of time (the “Restricted Period”) applicable to such
Restricted Stock or Stock Units. Each Grant of Restricted Stock or Stock Units
may be subject to a different Restricted Period. At the time a Grant of
Restricted Stock or Stock Units is made, the Board may, in its sole discretion,
prescribe restrictions in addition to or other than the expiration of the
Restricted Period, including the satisfaction of corporate or individual
performance objectives, which may be applicable to all or any portion of the
Restricted Stock or Stock Units. Subject to Section 15 hereof, the Board also
may, in its sole discretion, shorten or terminate the Restricted Period or waive
any other restrictions applicable to all or any portion of the Restricted Stock
or Stock Units. Neither Restricted Stock nor Stock Units may be sold,
transferred, assigned, pledged or otherwise encumbered or disposed of during the
Restricted Period or prior to the satisfaction of any other restrictions
prescribed by the Board with respect to such Restricted Stock or Stock Units.

 

  12.3. Restricted Stock Certificates.

Promptly after the Grant Date, the Company shall issue, in the name of each
Grantee to whom Restricted Stock has been granted, certificates representing the
total number of shares of Restricted Stock granted to such Grantee. The Board
may provide in an Award Agreement that either (i) the Secretary of the Company
shall hold such certificates for the Grantee’s benefit until such time as the
Restricted Stock is forfeited to the Company or the restrictions lapse, or
(ii) such certificates shall be delivered to the Grantee, provided, however,
that such certificates shall bear a legend or legends complying with the
applicable securities laws and regulations and making appropriate reference to
the restrictions imposed under the Plan and such Award Agreement.

 

16



--------------------------------------------------------------------------------

  12.4. Rights of Holders of Restricted Stock.

Unless otherwise provided in the applicable Award Agreement as approved by the
Board, holders of shares of Restricted Stock shall have the right to vote such
shares of Restricted Stock and the right to receive any dividends declared or
paid with respect to such shares of Restricted Stock. The Board may provide that
any dividends paid on Restricted Stock must be reinvested in shares of Stock,
which may or may not be subject to the same vesting conditions and restrictions
which are applicable to such Restricted Stock. All distributions, if any,
received by a Grantee with respect to Restricted Stock as a result of any stock
split, stock dividend, combination of shares or other similar transaction shall
be subject to the restrictions applicable to the original Grant.

 

  12.5. Rights of Holders of Stock Units.

Unless otherwise provided in the applicable Award Agreement as approved by the
Board, holders of Stock Units shall have no rights as stockholders of the
Company. The Board may provide in an Award Agreement evidencing a Grant of Stock
Units that the holder of such Stock Units shall be entitled to receive, upon the
Company’s payment of a cash dividend on its outstanding shares of Stock, a cash
payment for each Stock Unit held equal to the per-share dividend paid on the
shares of Stock. Such Award Agreement may also provide that such cash payment
shall be deemed reinvested in additional Stock Units at a price per unit equal
to the Fair Market Value of a share on the date that such dividend is paid.

 

  12.6. Termination of Employment or Other Relationship for a Reason Other than
Death or Disability.

Unless otherwise provided in the applicable Award Agreement as approved by the
Board, upon the termination of a Grantee’s employment or other relationship with
the Company and its Subsidiaries, in either case other than, in the case of
individuals, by reason of death or Disability, any Restricted Stock or Stock
Units held by such Grantee that have not vested, or with respect to which all
applicable restrictions and conditions have not lapsed, shall immediately be
deemed forfeited. Upon forfeiture of such Restricted Stock or Stock Units, the
Grantee shall have no further rights with respect to such Grant, including,
without limitation, any right to vote such Restricted Stock or any right to
receive dividends with respect to Restricted Stock or Stock Units. Whether a
leave of absence or leave on military or government service shall constitute a
termination of employment or other relationship for purposes of the Plan shall
be determined by the Board, whose determination shall be final, binding and
conclusive. For purposes of the Plan, a termination of employment, service or
other relationship shall not be deemed to occur if the Grantee is immediately
thereafter employed with the Company, a Subsidiary or a Service Provider, or is
engaged as a Service Provider or an Outside Director.

 

17



--------------------------------------------------------------------------------

Whether a termination of a Grantee’s employment or other relationship with the
Company and its Subsidiaries shall have occurred shall be determined by the
Board, whose determination shall be final, binding and conclusive.

 

  12.7. Rights in the Event of Death.

If a Grantee dies while employed by the Company, a Subsidiary or a Service
Provider, or while serving as a Service Provider, all Restricted Stock or Stock
Units granted to such Grantee shall fully vest on the date of death unless
provided otherwise in the applicable Award Agreement relating to such Restricted
Stock or Stock Units as approved by the Board. Upon such vesting, the shares of
Stock represented thereby shall be deliverable in accordance with the terms of
the Plan to the executors, administrators, legatees or distributees of the
Grantee’s estate.

 

  12.8. Rights in the Event of Disability.

Unless otherwise provided in the applicable Award Agreement as approved by the
Board, if a Grantee’s employment or other relationship with the Company, a
Subsidiary or a Service Provider, or service as a Service Provider, is
terminated by reason of the Disability of such Grantee, such Grantee’s then
unvested Restricted Stock or Stock Units shall be fully vested.

 

  12.9. Delivery of Shares and Payment Therefor.

Upon the expiration or termination of the Restricted Period and the satisfaction
of any other conditions prescribed by the Board, the restrictions applicable to
Restricted Stock or Stock Units shall lapse, and, unless otherwise provided in
the applicable Award Agreement relating to such Restricted Stock or Stock Units
as approved by the Board, upon payment by the Grantee to the Company, in cash or
by check, of the greater of (i) the aggregate par value of the shares of Stock
represented by such Restricted Stock or Stock Units or (ii) the purchase price,
if any, specified in such Award Agreement, a certificate for such shares shall
be delivered, free of all such restrictions, to the Grantee or the Grantee’s
beneficiary or estate, as the case may be. In the discretion of the Board, if
the purchase price is par value for the Restricted Stock or Stock Units, such
purchase price may be deemed paid in consideration for past or future Services
rendered to the Company or an Affiliate.

 

18



--------------------------------------------------------------------------------

13. STOCK APPRECIATION RIGHTS

 

  13.1. Grant of Stock Appreciation Rights.

The Board may from time to time grant SARs to persons eligible to receive grants
under Section 6 hereof, subject to the provisions of this Section 13 and to such
restrictions, conditions and other terms as the Board may determine.

 

  13.2. Nature of a Stock Appreciation Right.

An SAR shall confer on the Grantee a right to receive, upon exercise thereof,
the excess of (x) the Fair Market Value of one share of Stock on the date of
exercise over (y) the grant price of the SAR, as determined by the Board. Unless
the Board provides otherwise in the Award Agreement, the grant price of an SAR
shall not be less than the Fair Market Value of a share of Stock on the Grant
Date.

 

  13.3. Terms and Conditions Governing SARs.

The Board shall determine at the Grant Date or thereafter (i) the time or times
at which and the circumstances under which an SAR may be exercised in whole or
in part (including exercise based on achievement of performance objectives or
future service requirements), (ii) the time or times at which and the
circumstances under which an SAR shall cease to be exercisable, (iii) the method
of exercise, (iv) the method of settlement, (v) the form of consideration
payable in settlement, (vi) whether or not an SAR shall be in tandem or in
combination with any other Grant, and (vii) any other terms and conditions of
any SAR.

 

  13.4. Transferability.

Except as provided in Section 13.5 hereof, during the lifetime of a Grantee,
only such Grantee (or, in the event of such Grantee’s legal incapacity or
incompetency, such Grantee’s guardian or legal representative) may exercise an
SAR. Except as provided in Section 13.5 hereof, no SAR shall be assignable or
transferable by the Grantee to whom such SAR is granted, other than by will or
the laws of descent and distribution.

 

  13.5. Family Transfers.

To the extent permitted by the Board and under such terms and conditions as may
be imposed by the Board, a Grantee may transfer all or part of an SAR to (i) any
Immediate Family Member, (ii) any trust in which Immediate Family Members have
more than 50% of the beneficial interest, (iii) any foundation in which
Immediate Family Members (or the Grantee) control the management of the assets
or (iv) any other entity in which Immediate Family Members (or the Grantee) own
more than 50% of the voting interests; provided that (a) there may be no
consideration for any such transfer, and (b) subsequent transfers of transferred
SARs or transfers of an interest in a trust, foundation or other entity to which
an SAR has been transferred, except those transfers

 

19



--------------------------------------------------------------------------------

effectuated in accordance with this Section 13.5 or by will or the laws of
descent and distribution, are prohibited. Following such transfer, any such SAR
shall continue to be subject to the same terms and conditions that were
applicable to such SAR immediately prior to such transfer, provided that, for
purposes of this Section 13.5, the term “Grantee” shall be deemed to refer to
the transferee of such SAR.

 

14. UNRESTRICTED STOCK

The Board may, in its sole discretion, grant Stock (or authorize the Company to
sell Stock at par value or such other higher purchase price determined by the
Board) free of restrictions other than those required under federal or state
securities laws (“Unrestricted Stock”) to persons eligible to receive grants
under Section 6 hereof. Unrestricted Stock may be granted or sold as described
in the preceding sentence in respect of past services or other valid
consideration, or in lieu of any cash compensation due to the Grantee thereof.

 

15. PERFORMANCE AND ANNUAL INCENTIVE AWARDS

 

  15.1. Performance Conditions.

The right of a Grantee to exercise or receive a grant or settlement of a Grant,
and the timing thereof, may be subject to such performance conditions as may be
specified by the Board. The Board may use such business criteria and other
measures of performance as it may deem appropriate in establishing any
performance conditions, and may exercise its discretion to reduce the amounts
payable under any Award subject to performance conditions, except as limited
under Section 15.2 hereof in the case of a Performance Award or an Annual
Incentive Award intended to qualify under Code section 162(m). If and to the
extent required under Code section 162(m), any power or authority relating to a
Performance Award or an Annual Incentive Award intended to qualify under Code
section 162(m) shall be exercised by the Committee and not the Board.

 

  15.2. Performance or Annual Incentive Awards Granted to Designated Covered
Employees.

If and to the extent that the Committee determines that a Performance Award or
an Annual Incentive Award to be granted to a Grantee who is designated by the
Committee as likely to be a Covered Employee should qualify as
“performance-based compensation” for purposes of Code section 162(m), the grant,
exercise and/or settlement of such Performance Award or Annual Incentive Award
shall be contingent upon achievement of pre-established performance goals and
other terms set forth in this Section 15.2. The performance goals for such
Performance or Annual Incentive Awards shall consist of one or more business
criteria and a targeted level or levels of performance with respect to each of
such criteria, as specified by the Committee consistent with this

 

20



--------------------------------------------------------------------------------

Section 15.2. Performance goals shall be objective and shall otherwise meet the
requirements of Code section 162(m) and regulations thereunder, including the
requirement that the level or levels of performance targeted by the Committee
shall result in the achievement of performance goals being “substantially
uncertain.” The Committee may determine that such Performance or Annual
Incentive Awards shall be granted, exercised and/or settled upon achievement of
any one performance goal or that two or more of the performance goals must be
achieved as a condition to grant, exercise and/or settlement of such Performance
or Annual Incentive Awards. Performance goals may differ for Performance or
Annual Incentive Awards granted to any one Grantee or to different Grantees.

One or more of the following business criteria for the Company, on a
consolidated basis, and/or specified subsidiaries, business units or business
lines of the Company (except with respect to the total stockholder return and
earnings per share criteria), shall be used exclusively by the Committee in
establishing performance goals for such Performance or Annual Incentive Awards:
(i) total stockholder return; (ii) such total stockholder return as compared to
total return (on a comparable basis) of a publicly available index such as, but
not limited to, the Standard & Poor’s 500 Stock Index; (iii) net income;
(iv) pretax earnings; (v) earnings before interest expense and taxes;
(vi) earnings before interest expense, taxes, depreciation and amortization
and/or other items designated by the Committee; (vii) pretax operating earnings
after interest expense and before bonuses, service fees, and extraordinary or
special items; (viii) operating margin; (ix) earnings per share; (x) return on
equity; (xi) return on capital; (xii) return on investment; (xiii) operating
earnings; (xiv) working capital; (xv) revenue; (xvi) financial ratios as
provided in the Company’s credit agreements; (xvii) minimum cash and cash
equivalents, whether restricted or unrestricted; (xviii) cash flow, including
operating cash flow, free cash flow, cash flow return on equity and cash flow
return on investment; (xix) working capital targets; (xx) completion of
acquisitions of businesses or companies; (xxi) completion of divestitures and
asset sales; (xxii) cost savings in connection with acquisitions of businesses
or companies; and (xxiii) any combination of the foregoing business criteria.

Performance goals shall be established not later than the earlier of (i) 90 days
after the beginning of any performance period applicable to such Performance or
Annual Incentive Awards and (ii) the day on which 25% of any performance period
applicable to such awards has expired, or at such other date as may be required
or permitted for “performance-based compensation” under Code section 162(m). The
Committee may establish a Performance Award or an Annual Incentive Award pool,
which shall be an unfunded pool, for purposes of measuring Company performance
in connection with Performance or Annual Incentive Awards. Settlement of such
Performance or Annual Incentive Awards shall be in cash, Stock, other Awards or
other property, in the discretion of the Committee. The Committee may, in its
discretion, reduce the amount of a settlement otherwise to be made in connection
with such Performance or Annual Incentive Awards. The Committee shall specify
the circumstances in which such Performance or Annual Incentive Awards shall be
paid or forfeited in the event of termination of Service by the Grantee prior to
the end of a performance period or settlement of Performance Awards.

 

21



--------------------------------------------------------------------------------

  15.3. Written Determinations.

All determinations by the Committee as to the establishment of performance
goals, the amount of any Performance Award pool or potential individual
Performance Awards and as to the achievement of performance goals relating to
Performance Awards, and the amount of any Annual Incentive Award pool or
potential individual Annual Incentive Awards and the amount of final Annual
Incentive Awards, shall be made in writing in the case of any Award intended to
qualify under Code section 162(m). To the extent required to comply with Code
section 162(m), the Committee may delegate any responsibility relating to such
Performance Awards or Annual Incentive Awards.

 

  15.4. Status of Section 15.2 Awards Under Code Section 162(m).

It is the intent of the Company that Performance Awards and Annual Incentive
Awards under Section 15.2 hereof which are granted to persons who are designated
by the Committee as likely to be Covered Employees within the meaning of Code
section 162(m) and regulations thereunder shall, if so designated by the
Committee, constitute “qualified performance-based compensation” within the
meaning of Code section 162(m) and regulations thereunder. Accordingly, the
terms of Section 15.2, including the definitions of Covered Employee and other
terms used therein, shall be interpreted in a manner consistent with Code
section 162(m) and regulations thereunder. The foregoing notwithstanding,
because the Committee cannot determine with certainty whether a given Grantee
will be a Covered Employee with respect to a fiscal year that has not yet been
completed, the term Covered Employee as used herein shall mean only a Person
designated by the Committee, at the time of grant of a Performance Award or an
Annual Incentive Award, as likely to be a Covered Employee with respect to that
fiscal year. If any provision of the Plan or any agreement relating to such
Performance Award or Annual Incentive Award does not comply or is inconsistent
with the requirements of Code section 162(m) or regulations thereunder, such
provision shall be construed or deemed amended to the extent necessary to
conform to such requirements or regulations.

 

16. PARACHUTE LIMITATIONS

If the Grantee is a “disqualified individual” (as defined in Code section
280G(c)), any Grant and any other right to receive any payment or benefit under
the Plan shall not vest or become exercisable (i) to the extent that the right
to vest or any other right to any payment or benefit, taking into account all
other rights, payments or benefits to or for the Grantee, would cause any
payment or benefit to the Grantee under the Plan to be considered a “parachute
payment” within the meaning of Code section 280G(b)(2) as then in effect (a
“Parachute Payment”) and (ii) if, as a result of receiving a Parachute Payment,
the aggregate after-tax amounts received by the Grantee from the Company under
any Award Agreements, the Plan and all other rights, payments or benefits to or
for the

 

22



--------------------------------------------------------------------------------

Grantee would be less than the maximum after-tax amount that could be received
by the Grantee without causing the payment or benefit to be considered a
Parachute Payment. In the event that, but for the provisions of this Section 16,
the Grantee would be considered to have received a Parachute Payment under any
Award Agreements that would have the effect of decreasing the after-tax amount
received by the Grantee as described in clause (ii) of the preceding sentence,
then the Grantee shall have the right, in the Grantee’s sole discretion, to
designate any rights, payments or benefits under any Award Agreements, the Plan,
any other agreements and any benefit arrangements to be reduced or eliminated so
as to avoid having the payment or benefit to the Grantee under any Award
Agreements be deemed to be a Parachute Payment; provided, however, that in order
to comply with Code section 409A, the reduction or elimination will be performed
in the order in which each dollar of value subject to an Award reduces the
Parachute Payment to the greatest extent practicable.

 

17. TERMINATION FOR CAUSE

If a Grantee’s employment with the Company or an Affiliate is terminated for
Cause (as defined in this Section 17), all vested and unvested Options and SARs
held by the Grantee shall terminate immediately. In addition, upon a termination
for Cause, the Grantee shall forfeit to the Company an amount equal to the
aggregate gain the Grantee recognized pursuant to the vesting or exercise of
Grants during the twelve (12) month period preceding the Grantee’s termination
of employment (the “Look-back Period”). For this purpose, the aggregate gain
recognized by the Grantee shall be equal to the sum of the following: (i) the
aggregate spread value of all Options and SARs exercised by the Grantee
(including Options and SARs exercised by a family member or family trust) during
the Look-back Period, in which the spread value is the difference between the
Fair Market Value of the Stock on the date of the Option or SAR exercise and the
Option Price or SAR exercise price; (ii) the aggregate value of all shares of
Restricted Stock owned by the Grantee that vested during the Look-back Period,
minus the purchase price, if any, of such shares of Restricted Stock; and
(iii) the aggregate value of all shares of Stock or cash delivered to the
Grantee pursuant to Grants of Stock Units or Unrestricted Stock during the
Look-back Period. “Cause” means, as determined by the Board and unless otherwise
provided in an applicable employment agreement between the Grantee and the
Company or an Affiliate (whether or not such employment agreement is effective
before the Effective Date), (a) the Grantee’s gross negligence or willful
misconduct in connection with the performance of the Grantee’s duties, (b) the
Grantee’s conviction of a criminal offense (other than minor traffic offenses)
or (c) the Grantee’s material breach of any term of any employment, consulting
or other services, confidentiality, intellectual property or non-competition
agreement between the Grantee and the Company or an Affiliate. Any amount
required to be paid by the Grantee to the Company pursuant to this Section 17
shall be reduced by any amount repaid by the Grantee to the Company pursuant to
Section 304 of the Sarbanes-Oxley Act of 2002.

 

23



--------------------------------------------------------------------------------

18. REQUIREMENTS OF LAW

 

  18.1. General.

The Company shall not be required to sell or issue any shares of Stock under any
Grant if the sale or issuance of such shares of Stock would constitute a
violation by the Grantee, any other Person exercising a right emanating from
such Grant, or the Company of any provision of any law or regulation of any
governmental authority, including, without limitation, any federal or state
securities laws or regulations. If at any time the Board shall determine, in its
sole discretion, that the listing, registration or qualification of any shares
of Stock subject to a Grant on The NASDAQ Stock Market LLC or any other
securities exchange or under any governmental regulatory body is necessary or
desirable as a condition of, or in connection with, the issuance or purchase of
shares of Stock hereunder, no shares of Stock may be issued or sold to the
Grantee or any other Person exercising a right emanating from such Grant unless
such listing, registration, qualification, consent or approval shall have been
effectuated or obtained free of any conditions not acceptable to the Company,
and any delay caused thereby shall in no way affect the date of termination of
the Grant. Without limiting the generality of the foregoing, upon the exercise
of any Option or any SAR that may be settled in shares of Stock or the delivery
of any Restricted Stock or shares of Stock underlying Stock Units, unless a
registration statement under the Securities Act is in effect with respect to the
shares of Stock covered by such Grant, the Company shall not be required to sell
or issue such shares of Stock unless the Board has received evidence
satisfactory to it that the Grantee or any other Person exercising a right
emanating from such Grant may acquire such shares of Stock pursuant to an
exemption from registration under the Securities Act. Any such determination by
the Board shall be final, binding and conclusive. The Company may, but shall in
no event be obligated to, register any securities covered hereby pursuant to the
Securities Act. The Company shall not be obligated to take any affirmative
action in order to cause the exercise of an Option or an SAR or the issuance of
shares of Stock pursuant to the Plan to comply with any law or regulation of any
governmental authority. As to any jurisdiction that expressly imposes the
requirement that an Option (or SAR that may be settled in shares of Stock) shall
not be exercisable until the shares of Stock covered by such Option (or SAR) are
registered or are exempt from registration, the exercise of such Option (or SAR)
under circumstances in which the laws of such jurisdiction apply shall be deemed
conditioned upon the effectiveness of such registration or the availability of
such an exemption.

 

  18.2. Rule 16b-3.

During any time when the Company has a class of equity security registered under
Section 12 of the Exchange Act, it is the intent of the Company that Grants
pursuant to the Plan and the exercise of Options and SARs granted hereunder
shall qualify for the exemption provided by Rule 16b-3 under the Exchange Act.
To the extent that any provision of the Plan or action by the Board does not
comply with the requirements of Rule 16b-3, such provision or action shall be
deemed inoperative to the extent permitted

 

24



--------------------------------------------------------------------------------

by law but only if deemed advisable by the Board, and shall not affect the
validity of the Plan. In the event that Rule 16b-3 is revised or replaced, the
Board may exercise its discretion to modify the Plan in any respect necessary to
satisfy the requirements of, or to take advantage of any features of, the
revised exemption or its replacement. Those provisions of the Plan that make
express reference to Rule 16b-3 under the Exchange Act shall apply only to
Reporting Persons of the Company.

 

19. AMENDMENT AND TERMINATION OF THE PLAN

The Board may amend, suspend or terminate the Plan as to any shares of Stock as
to which Grants have not been awarded. Except as permitted under Section 20
hereof, no amendment, suspension or termination of the Plan shall alter or
impair any rights or obligations under any Grant previously awarded under the
Plan. However, with the consent of the Grantee, the Board may amend any
outstanding Award Agreement in a manner not inconsistent with the Plan.
Amendments to the Plan not requiring stockholder approval shall become effective
when the Board adopts such amendments. Unless otherwise determined by the Board,
amendments requiring stockholder approval shall become effective when the Board
adopts such amendments, but no Incentive Stock Option issued after the date of
any such amendment may be exercised (unless the Option could have been exercised
without regard to the amendment) unless and until such amendment shall have been
approved by the Company’s stockholders. If such stockholder approval is not
obtained within one year after the Board’s adoption of such amendment, any
Incentive Stock Option granted on or after the date of such amendment shall be
canceled to the extent that such amendment to the Plan was required to enable
the Company to grant such Incentive Stock Option. No awards shall be made after
termination of the Plan.

 

20. EFFECT OF CHANGES IN CAPITALIZATION

 

  20.1. Capitalization Change.

Subject to Section 20.2 hereof, if there is a Capitalization Change, (i) a
proportionate adjustment shall be made in the number and kind of shares which
may be delivered under Section 4 hereof and in the Grant limits under Section 4
hereof and (ii) such adjustment shall be made in the number and kind of and
price of shares subject to outstanding Grants as may be determined to be
appropriate and equitable by the Board, in its sole discretion, to prevent
dilution or enlargement of existing rights. Without limiting the generality of
the foregoing, the Company shall adjust the number of shares of Stock subject to
outstanding Grants and shall use its reasonable efforts otherwise to adjust such
outstanding Grants so that the proportionate interest of the holder of such
Grants immediately after a Capitalization Change shall be substantially the same
as immediately before such Capitalization Change. Any adjustment in outstanding
Grants shall not change the aggregate exercise price, if any, payable with
respect to shares subject to the

 

25



--------------------------------------------------------------------------------

unexercised portion of such Grants, but shall include a proportionate adjustment
in the exercise price per share of such Grants. In making adjustments under this
Section 20.1, the Company shall follow the rules of Code section 424(a) and the
regulations under that section (whether or not any Option is an Incentive Stock
Option).

 

  20.2. Reorganizations in Which the Company is the Surviving Corporation not
Involving a Change of Ownership.

If the Company is the surviving corporation in any reorganization, merger or
consolidation that is not a Corporate Transaction, any Option or SAR granted
under the Plan shall apply to the securities that a holder of the number of
shares of Stock subject to such Option or SAR would have been entitled to
receive immediately following the transaction if the Grantee had exercised such
Option or SAR in full immediately before the transaction, with an adjustment of
the Option Price of such Option or exercise price per share of such SAR so that
the aggregate exercise price of such Option or SAR shall not change. In making
adjustments under this Section 20, the Company shall follow the rules of Code
section 424(a) and the regulations under that section (whether or not the Option
is an Incentive Stock Option) and Code section 409A and the regulations
thereunder. In the event of a transaction described in this Section 20.2, Stock
Units shall be adjusted so as to apply to the securities that a holder of the
number of shares of Stock subject to the Stock Units would have been entitled to
receive immediately following such transaction.

 

  20.3. Reorganization in Which the Company is not the Surviving Corporation or
Involving a Change of Ownership; Sale of Assets or Stock.

Upon the occurrence of any Corporate Transaction, the Plan and all outstanding
Options and SARs shall terminate, unless the Company or its Successor agrees in
writing in connection with the Corporate Transaction to continue the Plan and/or
to assume the Options and SARs or to substitute new Options and SARs covering
the capital stock of a Successor and to make appropriate equitable adjustments
in the number and kind of shares covered by the Options and SARs and the
exercise prices of the Options and SARs, in which event the Plan, Options and
SARs shall continue on such basis. If the Options, SARs and the Plan are
terminated under this Section 20: (i) the vesting of all outstanding Options and
SARs shall be accelerated as if each individual holding an outstanding Option or
SAR had been employed or provided services for an additional twelve (12) months
at the time of such termination; and (ii) each individual holding an outstanding
Option or SAR shall be entitled to exercise such Option or SAR, to the extent
such Option or SAR is vested, for at least 30 days before the Option or SAR
terminates, except that the Board may impose reasonable limitations on a
Grantee’s right to exercise an unvested Option or SAR to the extent necessary to
avoid the penalty tax that Code section 4999 imposes on excess parachute
payments. The Board may provide for additional accelerated vesting in the event
of a termination under this Section 20 in an Award Agreement or an applicable
employment agreement between the Grantee and the Company or an

 

26



--------------------------------------------------------------------------------

Affiliate (whether or not such employment agreement is effective before the
Effective Date). The Board shall send written notice of a Corporate Transaction
that will result in such a termination to all individuals who hold Options or
SARs not later than the time when the Company mails notice of the proposed
transaction to its stockholders. Unvested shares of Restricted Stock and
unvested Stock Units shall not become vested or forfeited in the case of a
Corporate Transaction unless otherwise provided in the Award Agreement with
respect to such shares of Restricted Stock or Stock Units or in an applicable
employment agreement between the Grantee and the Company or an Affiliate
(whether or not such employment agreement is effective before the Effective
Date). The treatment of Performance and Annual Incentive Awards in the case of a
Corporate Transaction shall be set forth in the applicable Award Agreement.

 

  20.4. Adjustments.

The Board shall make the adjustments to the Stock or securities under this
Section 20, and the Board’s reasonable determination in that respect shall be
final, binding and conclusive. Neither the Company nor any Successor shall be
required to issue any fractional shares of Stock or units of other securities,
and any fractions resulting from any adjustment shall be eliminated in each case
by rounding upward to the nearest whole share or unit (except that such rounding
shall be downward in the case of an Incentive Stock Option).

 

  20.5. No Limitations on Company.

The awarding of Grants pursuant to the Plan shall not affect or limit in any way
the Company’s right or power to make adjustments, reclassifications,
reorganizations or changes of the Company’s capital or business structure or to
merge, consolidate, dissolve or liquidate, or to sell or transfer all or any
part of the Company’s business or assets, without the consent of any Grantee.

 

21. DISCLAIMER OF RIGHTS

No provision in the Plan or in any Grant or Award Agreement shall be construed
to confer upon any individual the right to remain in the employ or service of
the Company or any Affiliate thereof, or to interfere in any way with any
contractual or other right or authority of the Company, a Subsidiary or a
Service Provider either to increase or decrease the compensation or other
payments to any Grantee at any time, or to terminate any employment or other
relationship between any Grantee and the Company or any Affiliate thereof. In
addition, notwithstanding anything contained in the Plan to the contrary, unless
otherwise stated in the applicable Award Agreement or employment agreement, no
Grant awarded under the Plan shall be affected by any change of duties or
position of the Grantee, so long as such Grantee continues to be a director,
officer, consultant or employee of the Company or a Subsidiary. The obligation
of the Company to pay any benefits pursuant to the Plan shall be interpreted as
a contractual obligation to pay only those

 

27



--------------------------------------------------------------------------------

amounts described herein, in the manner and under the conditions prescribed
herein. The Plan shall in no way be interpreted to require the Company to
transfer any amounts to a third-party trustee or otherwise hold any amounts in
trust or escrow for payment to any participant or beneficiary under the terms of
the Plan. No Grantee shall have any of the rights of a stockholder with respect
to the shares of Stock subject to an Option or SAR except to the extent such
shares of Stock shall have been issued upon the exercise of such Option or SAR.

 

22. NONEXCLUSIVITY OF THE PLAN

Neither the adoption of the Plan nor the submission of the Plan to the
stockholders of the Company for approval shall be construed as creating any
limitations upon the right and authority of the Board to adopt such other
incentive compensation arrangements (which arrangements may be applicable either
generally to a class or classes of individuals or specifically to a particular
individual or particular individuals) as the Board in its discretion determines
desirable, including, without limitation, the granting of Stock options
otherwise than under the Plan.

 

23. WITHHOLDING TAXES

The Company or a Subsidiary, as the case may be, shall have the right to deduct
from payments of any kind otherwise due to a Grantee any federal, state or local
taxes of any kind required by law to be withheld with respect to the vesting of
or other lapse of restrictions applicable to Restricted Stock or Stock Units or
upon the exercise of an Option or SAR or the grant of Unrestricted Stock. At the
time of such vesting, lapse or exercise, the Grantee shall pay to the Company or
such Subsidiary, as the case may be, any amount that the Company or such
Subsidiary may reasonably determine to be necessary to satisfy such withholding
obligation. Subject to the prior approval of the Company or such Subsidiary,
which may be withheld by the Company or such Subsidiary, as the case may be, in
its sole discretion, the Grantee may elect to satisfy such obligations, in whole
or in part, (i) by causing the Company or such Subsidiary to withhold shares of
Stock otherwise issuable to the Grantee or (ii) by delivering to the Company or
such Subsidiary shares of Stock already owned by the Grantee. The shares of
Stock so delivered or withheld shall have an aggregate Fair Market Value equal
to such withholding obligations. The Fair Market Value of the shares of Stock
used to satisfy such withholding obligation shall be determined as of the date
that the amount of tax to be withheld is to be determined. A Grantee who has
made an election pursuant to this Section 23 may satisfy such Grantee’s
withholding obligation only with shares of Stock that are not subject to any
repurchase, forfeiture, unfulfilled vesting or other similar requirements. The
maximum number of shares of Stock that may be withheld from any award to satisfy
any federal, state or local tax withholding requirements upon the exercise,
vesting, lapse of restrictions applicable to such award or payment of shares
pursuant to such award, as applicable, may not exceed such number of shares
having a Fair Market Value equal to the minimum statutory amount required by the
Company to be withheld and paid to any such federal, state or local taxing
authority with respect to such exercise, vesting, lapse of restrictions or
payment of shares.

 

28



--------------------------------------------------------------------------------

24. CAPTIONS

The use of captions in the Plan or any Award Agreement is for convenience of
reference only and shall not affect the meaning of any provision of the Plan or
such Award Agreement.

 

25. OTHER PROVISIONS

Each Grant awarded under the Plan may contain such other terms and conditions
not inconsistent with the Plan as may be determined by the Board, in its sole
discretion.

 

26. NUMBER AND GENDER

With respect to words used in this Plan, the singular form shall include the
plural form and, the masculine gender shall include the feminine gender, as the
context requires.

 

27. SEVERABILITY

If any provision of the Plan or any Award Agreement shall be finally determined
to be illegal or unenforceable by any court of law in any jurisdiction, the
remaining provisions hereof and thereof shall be severable and enforceable in
accordance with their terms, and all provisions shall remain enforceable in any
other jurisdiction.

 

28. GOVERNING LAW

The validity and construction of the Plan and the instruments evidencing the
Grants awarded hereunder shall be governed by the laws of the State of Delaware
(without giving effect to the choice of law provisions thereof), other than any
conflicts or choice of law rule or principle that might otherwise refer
construction or interpretation of this Plan and the instruments evidencing the
Grants hereunder to the substantive laws of any other jurisdiction.

 

29. CODE SECTION 409A

The Board intends to comply with Code section 409A, or an exemption to Code
section 409A, with regard to awards hereunder that constitute nonqualified
deferred compensation within the meaning of Code section 409A. To the extent
that the Board determines that a Grantee would be subject to the additional 20%
tax imposed on certain nonqualified deferred compensation plans pursuant to Code
section 409A as a result of any provision of any award granted under this Plan,
such provision shall be deemed amended to the minimum extent necessary to avoid
application of such additional tax. The nature of any such amendment shall be
determined by the Board.

* * * *

 

29



--------------------------------------------------------------------------------

The Plan was duly adopted and approved by the Board of Directors of the Company
as of October 29, 2002. The Plan was amended and restated effective October 28,
2003 and, as amended and restated effective October 28, 2003, was duly approved
by the stockholders of the Company on December 18, 2003. The Plan was amended
and restated effective on November 7, 2006 and on February 6, 2008.

 

/s/ J. Thomas Mullis

Secretary

 

30